Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

Coinstar, Inc. (“Employer”) and John Harvey (“Employee”) hereby agree to amend
the Employment Agreement dated as of June 1, 2009 (“Employment Agreement”) as
set forth below.

A. Revisions to the Employment Agreement

1. Section 2.5: Effective November 9, 2009, Section 2.5 of the Employment
Agreement is amended in its entirety as follows:

“2.5 Notice. The term “Notice of Termination” shall mean at least 14 days’
written notice of termination of Employee’s employment, during which period
Employee’s employment and performance of services will continue; provided,
however, that Employer may, upon notice to Employee and without reducing
Employee’s compensation during such period, excuse Employee from any or all of
his duties during such period. The effective date of the termination of
Employee’s employment hereunder shall be the date on which such 14 day period
expires.”

2. Section 3.1: Effective November 9, 2009, Section 3.1 of the Employment
Agreement is amended in its entirety as follows:

“3.1 Termination by Employer. If Employer terminates Employee’s employment
without Cause during the Term, Employee shall be entitled to receive
(a) termination payments equal to six (6) months’ annual base salary, (b) any
unpaid annual base salary which has accrued for services already performed as of
the date termination of Employee’s employment becomes effective, and (c) a
pro-rated cash bonus consistent with Section 1.4(b). All amounts payable
pursuant to this Section 3.1 (or pursuant to Section 3.2) shall be reduced for
applicable deductions and tax withholding. If, as a result of the termination of
Employee’s employment without Cause, Employee and Employee’s spouse and
dependent children are eligible for and timely (and properly) elect to continue
coverage under Employer’s group health plan(s) in accordance with Code
Section 4980B(f) (“COBRA”), Employer shall pay the premium for such coverage for
a period of twelve (12) months following the date of Employee’s termination or
until Employee is no longer entitled to COBRA continuation coverage under
Employer’s group health plan(s) or until Employee obtains other coverage through
subsequent employment, whichever period is the shorter. All other Employer
benefits cease on the date of termination without Cause. If Employee is
terminated by Employer for Cause during the Term, Employee shall not be entitled
to receive any of the foregoing benefits, other than those set forth in
Section 3.1(b) above.”

 

PAGE 1



--------------------------------------------------------------------------------

3. Section 3.2: Effective November 9, 2009, Section 3.2 of the Employment
Agreement is amended in its entirety as follows:

“3.2 Termination by Employee. In the case of the termination of Employee’s
employment by Employee, Employee shall not be entitled to any payments
hereunder, other than those set forth in Section 3.1(b) hereof if such
termination occurs during the Term; provided, however, if Employee continues
employment at least through November 9, 2009, employee will also be entitled to
a pro-rated bonus consistent with Section 1.4(b).”

4. Section 3.3: Effective November 9, 2009, Section 3.3 of the Employment
Agreement is amended in its entirety as follows:

“3.3. Payment Schedule. All amounts payable pursuant to Sections 3.1(b), 3.1(c),
and 3.2 hereof shall be paid to Employee at the same time such amounts would
have been paid to Employee had Employee’s employment not been terminated (or at
such earlier time as is required by law). All amounts payable pursuant to
Section 3.1(a) hereof shall be paid to Employee in six (6) equal monthly
installments, beginning with the month following the month containing the date
of Employee’s termination and continuing for five (5) consecutive months
thereafter. For purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), each such installment shall be treated as a separate
payment. If Employee obtains employment during the period Employer is required
to make termination payments as set forth in Section 3.1(a), any installments
remaining to be paid will be forfeited by Employee.

B. Employment Agreement Otherwise Unchanged

Except as expressly set forth in this Amendment, (a) all capitalized terms used
herein will have the meanings provided for in the Employment Agreement, (b) all
other terms and conditions of the Employment Agreement remain unchanged.

IN WITNESS WHEREOF, the parties have executed and entered into this Amendment as
of the date set forth above.

 

      COINSTAR, INC.

/s/    John Harvey

    By  

/s/    Paul D. Davis

John Harvey           Its  

Chief Executive Officer

Date: September 7, 2009     Date:   September 7, 2009

 

PAGE 2